DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A structure of a combustion chamber for a spark ignited engine, comprising:
…
a side where an intake opening is opened is defined as an intake port side of the combustion chamber, and a side where an exhaust opening is opened is defined as an exhaust port side of the combustion chamber, with respect to a center portion of the combustion chamber as a reference, in a plan view in a cylinder axis direction,
the crown surface of the piston includes:
…
wherein the cavity includes an exhaust-side upright portion and an intake-side upright portion, which are formed on a rim portion of the cavity in the plan view of the crown surface of the piston, and the exhaust-side upright portion and the intake-side upright portion are formed to be raised upward with respect to a bottom surface portion of the cavity,
…
and wherein the intake-side upright portion and the exhaust-side upright portion are formed in such a way that a height of the exhaust-side upright portion in the cylinder axis direction is taller than a height of the intake-side upright portion in the cylinder axis direction in a side view in the cylinder axis direction, and a width of the exhaust-side upright portion in an engine output axis direction is narrower than a width of the intake-side upright portion in a plan view in the cylinder axis direction.”

The underlined language is the amended limitations regarding to the detailed structure of the piston bowl, and the limitations are supported at least in Fig. 4, Fig. 5 and Paragraphs 32-38 of the specification.

After reviewing the amended claimed language, the specification, the drawing and Remark filed on 03/08/2021, the examiner thanked the applicant’s representative provided a detail explanation about the limitation, and considered that Shibata (US2010/0006061 A1) and Nishimoto (US2010/0000493 A1) would fail to teach at least the amended limitations since both references fail to provide all the detail structure of the piston bowl as required in the claimed language.

The examiner further considered other references, but the references would fail to show or reasonably teach in combination at least the amended claimed language mentioned above.  Therefore, Claim 1 is allowed.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Y.W./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747